Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pete Noble Muhammad appeals the district court’s denial of his motion to terminate his supervised release under 18 U.S.C.A. § 3583(e)(2) (West 2000 & Supp. 2010). We have reviewed the district court’s decision and have found no abuse of discretion. See United States v. Pregent, 190 F.3d 279, 282 (4th Cir.1999) (reviewing district court’s termination of defendant’s supervised release for abuse of discretion). Accordingly, we affirm on the reasoning of the district court. United States v. Muhammad, No. 2:93-cr-00117-WO-1 (M.D.N.C. Jan. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.